Citation Nr: 1045225	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for depression, as 
secondary to low back, neck and right knee disabilities.  

5.  Whether the Veteran submitted a timely Notice of Disagreement 
(NOD) to a September 2004 rating decision that denied service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The July 2007 RO decision denied the Veteran's application to 
reopen service connection for a right knee disability.  Given the 
resolution of the issue regarding timely submission of a NOD to a 
September 2004 RO decision, the Board has rephrased the issue for 
a decision for service connection on the merits.  

In July 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

The issues of service connection for low back, neck, and right 
knee disabilities and depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In September 2004, service connection for a right knee 
disability was denied.  

2.  In October 2004, the Veteran was sent notice of the RO's 
September 2004 decision to a listed address, but the notification 
was returned as not deliverable and is not considered valid; that 
notice letter included advice to the Veteran of his appellate 
rights.  

3.  The September 2004 decision remained open until the Veteran's 
July 2007 NOD.  


CONCLUSION OF LAW

The Veteran filed a timely NOD in response to the September 2004 
rating decision that denied service connection for a right knee 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 
20.200, 20.201, 20.302; 20.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the 
benefit regarding the timeliness of the Veteran's NOD is being 
granted, there is no reason to further explain how VA fulfilled 
the duties to notify and assist.  



Timeliness of NOD

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) has been 
furnished. See also 38 C.F.R. § 20.200 (2010).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with a 
determination by the RO within one year from the date that the RO 
mailed the notice of the determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.  The date of mailing of the 
letter of notification will be presumed to be the same as the 
date of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(a).

A NOD must express disagreement with a determination of the 
agency of original jurisdiction and express a desire to contest 
the result.  38 C.F.R. § 20.201.  While special wording is not 
required, the NOD must be in terms that can reasonably be 
construed as disagreement with the determination and a desire for 
appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; see 
also Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002).  

In June 2004, the Veteran submitted a formal claim for service 
connection for a right knee disability.  His mailing address was 
specifically listed on the claims form.  In a July 2004 Statement 
in Support of Claim, the Veteran listed contentions regarding his 
claim for service connection for the right knee disability.  That 
form (VA Form 21-4138) included an address at the VA Medical 
Center (VAMC) where the Veteran was temporarily residing while 
receiving therapy.  

In September 2004, service connection for a right knee disability 
was denied.  In October 2004, the RO mailed the notification of 
denial of service connection for a right knee disability, 
including a recitation of the Veteran's appellate rights, to the 
VAMC address.  That notification was returned one week later with 
indications on the envelope that the Veteran no longer resided at 
the VAMC.  The envelope also indicated an inability to forward 
this mail.  

In July 2007, the Veteran submitted a claim for additional 
service connection benefits and also stated that he was filing a 
NOD to the prior rating decision that had denied service 
connection for his right knee disability.  In testimony before 
the undersigned at the Board hearing in July 2010, the Veteran 
stated that, during September and October 2004, he was involved 
in a 28 day program for alcohol and depression during which he 
resided in a building at the VAMC.  He stated that during early 
October 2004, when the notification letter was mailed, he was 
residing at the VAMC.  

Under the unique circumstances of this case, where the VAMC Salem 
address given by the Veteran suggests to VA that the Veteran 
would only temporarily reside at the VAMC while seeking therapy 
or treatment, and where the letter is returned to VA as 
undeliverable, mailing the rating decision only to the last known 
temporary address (VAMC Salem) is not sufficient to comply with 
due process, without further attempts to notify the Veteran at a 
previous permanent address, including seeking from the U.S. 
Postal Service a forwarding address from the last known permanent 
address of the Veteran.  The fact that the letter notice of the 
September 2004 rating decision was returned to VA about one week 
after mailing and indicated to be undeliverable, and that the 
Veteran did not reside at the VAMC Salem, is sufficient to rebuts 
the presumption of administrative regularity to presume the 
Veteran actually received such notice.

Upon denial of a claim, VA must provide notice of the right to 
appeal.  See Thurber v. Brown, 5 Vet. App. 119, 123 (1993); 38 
C.F.R. §§ 3.103(b), 19.25.  The United States Court of Appeal for 
Veterans Claims held that, where "VA has failed to procedurally 
comply with statutorily mandated requirements, a claim does not 
become final for purposes of appeal to the Court."  Tablazon v. 
Brown, 
8 Vet. App. 359, 361 (1995) (rating decision never became final 
because the RO did not furnish the appellant with a Statement of 
the Case, and, therefore, he was unable to file a formal appeal 
to the Board).  As there is evidence that the Veteran never 
received notification of the RO rating decision dated in 
September 2004, the September 2004 rating decision did not become 
final.  

There is no dispute that the statement submitted by the Veteran 
in July 2007 conveyed a disagreement with the prior denial of 
service connection for a right knee disability.  It was clearly 
labeled as a "notice of disagreement."  Therefore, the NOD that 
the Veteran submitted in 2007 is considered to be timely, the 
appeal on the question of timeliness of NOD on the issue of 
service connection for a right knee disability is granted.  


ORDER

The NOD to the September 2004 denial of service connection of a 
right knee disability submitted in July 2007 is timely.   


REMAND

As the September 2004 denial of service connection for a right 
knee disability is considered on appeal, the RO must now render a 
determination on the merits of the claim and furnish an 
appropriate supplemental SOC if the claim remains denied.  
Therefore readjudication of the claim is necessary.  

In addition, the Veteran testified that he has been receiving 
ongoing treatment at the VAMC in Salem, Virginia, and that he is 
in receipt of benefits from the Social Security Administration 
(SSA).  Such records may be of significant probative value in 
determining whether service connection for the disabilities at 
issue may be granted.  The duty to assist requires VA to attempt 
to obtain records from other Federal agencies, including the SSA, 
when VA has notice of the existence of such records.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should 
request complete copies of these records.  



Accordingly, the issues of service connection for a low back 
disability, a neck disability, a right knee disability, and 
depression (as secondary to low back, neck and right knee 
disabilities) are REMANDED for the following action:

1.  The RO/AMC should contact the Salem VAMC and 
request copies, for association with the claims 
folder, of any and all records that the Veteran 
received at that facility since 1998.  

2.  The RO/AMC should contact SSA to request all 
SSA records associated with the grant of 
disability benefits to the Veteran, including 
medical records.  All records obtained pursuant 
to this request should be included in the 
Veteran's claims file.  If the search for such 
records has negative results, documentation to 
that effect should be included in the claims 
file. 

3.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claims for benefits.  The Veteran should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).    



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


